UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DANIEL MILTON,
 Plaintiff,

 v.

 WASHINGTON MEDIA INSTITUTE,
 LLC, and AMOS GELB,
 Defendants.
                                                           Case No. 15-cv-1430 (RCL)

 WASHINGTON MEDIA INSTITUTE,
 LLC,
 Counterclaimant,

 v.

 DANIEL MILTON,
 Counterclaimant Defendant.


                                           ORDER

        UPON CONSIDERATION of Parties’ Joint Correspondence Requesting The Court To

Stay The Matter For Settlement Discussions, any arguments in support thereof, and any opposition

thereto, it is hereby

        ORDERED that Parties’ Request is GRANTED; and it is hereby

        ORDERED that all deadlines up to and including March 4, 2016, will be stayed while the

parties discuss potential settlement.

        SO ORDERED.

        Signed by Royce C. Lamberth, United States District Judge, on February 19, 2016.